Name: COMMISSION REGULATION (EEC) No 2092/93 of 27 July 1993 laying down certain indicative ceilings and certain additional detailed rules for the application of the supplementary trade mechanism to trade in fruit and vegetables between Portugal and the other Member States
 Type: Regulation
 Subject Matter: Europe;  plant product
 Date Published: nan

 No L 190/12 Official Journal of the European Communities 30. 7. 93 COMMISSION REGULATION (EEC) No 2092/93 of 27 July 1993 laying down certain indicative ceilings and certain additional detailed rules for the application of the supplementary trade mechanism to trade in fruit and vegetables between Portugal and the other Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas Commission Regulation (EEC) No 649/93 of 19 March 1993 on issue of STM licences for oranges for trade between Portugal and the other Member States (6) introduced due to marketing problems that licences for oragnes should be issued on the fifth working day following the day the application is submitted ; whereas the risk of new marketing problems is limited and Regu ­ lation (EEC) No 649/93 should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 251 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3651 /90 of 11 December 1990 laying down general rules for applying the supplementary trade mechanism to trade in fresh fruit and vegetables between Portugal and the other Member States ('), as amended by Regulation (EEC) No 745/93 (2), and in particular Article 8 thereof, HAS ADOPTED THIS REGULATION : Whereas, pursuant to Council Regulation (EEC) No 743/93 of 17 March 1993 on the list of products subject to the supplementary trade mechanism as regards consignements to Portugal (3), oranges and apples other than cider apples are applied to the supplementary trade mechanism (STM) ; Article 1 For oranges and apples other than cider apples falling within the CN codes listed in the Annex hereto the indi ­ cative ceilings provided for in Article 251 ( 1 ) of the Act of Accession and the sensitive periods for the Portuguese market, within the meaning of Article 2 of Regulation (EEC) No 3651 /90, shall be as fixed in that Annex. Whereas Commission Regulation (EEC) No 3819/90 (**), as amended by Regulation (EEC) No 172/91 (5), lays down detailed rules for the application of the supplementary trade mechanism to trade in fresh fruit and vegetables between Portugal and the other Member States ; Whereas, in accordance with Article 3 of Regulation (EEC) No 3651 /90, the indicative ceilings provided for in Article 251 ( 1 ) of the Act of Accession should be laid down, for oranges and apples other than cider apples, for the periods during which the Portuguese market is to be considered sensitive within the meaning of Article 2 of that Regulation ; whereas these ceilings must reflect a gradual increase in trade flows between the Community as constituted on 31 December 1985 and Spain on the one hand and Portugal on the other ; Article 2 The amount of the security for STM licences referred to in Article 4 (3) of Regulation (EEC) No 3651 /90 is hereby fixed at ECU 8 per 100 kilograms net of the products referred to in Article 1 . Article 3 Regulation (EEC) No 649/93 is hereby repealed. Whereas the amount of the security relating to STM licences referred to in Article 4 of Regulation (EEC) No 3651 /90 should be fixed so as to ensure the proper functioning of these arrangements ; Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (  ) OJ No L 362, 27. 12 . 1990, p. 24 . (2) OJ No L 77, 31 . 3 . 1993, p. 12 . 0 OJ No L 77, 31 . 3 . 1993, p . 9 . 0 OJ No L 366, 29. 12 . 1990, p. 41 . f5) OJ No L 19, 25. 1 . 1991 , p. 13 . (6) OJ No L 69, 20 . 3 . 1993, p. 31 . 30. 7. 93 Official Journal of the European Communities No L 190/13 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1993 . For the Commission Rene STEICHEN Member of the Commission ANNEX Indicative ceilings provided for in Article 251 (1) of the Act of Accession (tonnes) CN code Description of goods Sensitive period ceiling 0808 10 31 Apples, other than cider apples 1 . 9 . 1993  31 . 10 . 1993 5 400 0808 10 33 1 . 11 . 1993  31 . 12. 1993 5 800 0808 10 39 0808 10 51 1 . 1.1994  28. 2.1994 9 700 0808 10 53 0808 10 59 0805 10 41 Oranges 1 . 12. 1993  31 . 1 . 1994 3 400 0805 10 45 1 . 2 . 1994  31 . 3 . 1994 5 400 0805 10 49 0805 10 11 1 . 4.1994  31.5.1994 5 000 0805 10 15 0805 10 19 0805 10 21 0805 10 25 0805 10 29 0805 10 31 0805 10 35 0805 10 39